DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 06/28/2022 is acknowledged. Claims 11-16 are withdrawn as directed to non-elected inventions.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, claim 5 recites the limitation "the reaction materials" in lines 2 and 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is rejected based on its dependence from a rejected base claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerard GB 855350.
Regarding claim 1, Gerard discloses a process comprising the steps of (a) preparing a reaction solution comprising a liquid smoke composition and an amino acid and (b) heating the reaction solution (the present invention provides a process for the preparation of a flavouring substance which comprises reacting an amino reagent comprising cysteine with fractionated liquid smoke at an elevated temperature in the presence of water) (Pg.1, Left Col. lines 32-37) (Pg.2, Left Col. lines 4- Pg. 3, lines 54, Examples 1-6, Claims 1-19) (the reaction mixture may be in the form of a solution) (Pg. 3, left col. lines 4-5, 10-11).
Regarding claim 7, Gerard discloses that the amino acid is a naturally occurring amino acid (Pg. 2, left col. lines 25-26).
Regarding claim 8, Gerard discloses that the amino acid is alanine, arginine, aspartic acid, cysteine, glutamic acid, glycine, leucine, lysine, proline, serine, threonine, tyrosine, valine (Example 2) (Pg. 2, left col. lines 5-18).
Regarding claim 9, Gerard discloses that the amino acid is a non-naturally occurring amino acid (racemic forms of amino acids may be used) (Pg. 2, left col. lines 25-26).
Regarding claim 10, Gerard discloses that the method further comprises a step of drying the reaction solution after the heating step to produce a powder (Pg. 3, left col., lines 32-36).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gerard GB 855350 in view of Moeller et al. US 6,214,395 in view of Underwood US 5,039,537.
Regarding claim 2, claim 2 differs from Gerard in the recitation that the liquid smoke composition specifically has (a) a titratable acidity level in a concentration of less than about 25% weight per unit volume: (b) a carbonyl content of greater than about 0% and up to about 80% weight per unit volume; and (c) a phenol content in a concentration of greater than about 0.25mg/mL.
Moeller discloses that liquid smoke compositions typically have a titratable acidity by volume from about 3 to about 18% and typically have a phenol content of from about 10 to about 45 mg/mL (col. 1, lines 49-62). It would have been obvious to modify the liquid smoke composition of Gerard to have a titratable acidity by volume from about 3 to about 18% and a phenol content of from about 10 to about 45 mg/mL as taught by Moeller since Moeller teaches such titratable acidity and phenol content are typical of a liquid smoke composition.
Underwood discloses that a commercial liquid smoke composition comprises about 13% carbonyls (col. 2, lines 63-67, col. 6, lines 17-20). It would have been obvious to modify the liquid smoke composition of Gerard to have a carbonyl content such as 13% as taught by Moeller since Moeller teaches such carbonyl content is typical of a liquid smoke composition.
Regarding claim 3, claim 3 differs from Gerard in view of Moeller in view of Underwood in the recitation that the liquid smoke composition specifically has a pH less than about 7. However, Moeller additionally discloses that liquid smoke compositions typically have a pH under about 2.5 (‘395, col. 1, lines 55-56). It would have been obvious to modify the liquid smoke composition of Gerard to have a pH less than about 7 as taught by Moeller since Moeller teaches such a pH is typical of a liquid smoke composition.
Regarding claim 4, claim 4 differs from Gerard in view of Moeller in view of Underwood in the recitation that the liquid smoke composition specifically has a solids content greater than about 0 and less than about 85% Brix tc. However, Underwood additionally discloses that a preferred brix range for liquid smoke includes a brix less than 50 (‘537, col. 7, lines 1-3, 40-44). It would have been obvious to one of ordinary skill in the art to modify Gerard in view of Moeller in view of Underwood such that the liquid smoke composition specifically has a solids content greater than about 0 and less than about 50 Brix as taught by Underwood since Underwood teaches that such a range was a preferred Brix range for a liquid smoke composition.
Regarding claim 5, Gerard discloses that the in general, the proportion of total amino reagent to smoke solution will be in the range 5 to 120 parts by weight amino reagent for every 200 parts of smoke solution, thus teaching a range of 2.4%-37.5% amino reagent and 62.5-97.5% smoke solution, overlapping the claimed ranges (5/205= 2.4% amino reagent, 200/205= 97.5% smoke solution, 120/320=37.5% amino reagent, 200/320= 62.5% smoke solution) (‘350, Pg. 2, right col. lines 110-121).
Regarding claim 6, Gerard discloses that the liquid smoke composition (smoke solution) and the amino acid are present in the reaction solution in a ratio of 40:1 to 1.66:1 (In general, the proportion of total amino reagent to smoke solution will be in the range 5 to 120 parts by weight amino reagent for every 200 parts of smoke solution, 200:5= 40:1, 200:120= 1.66:1), overlapping the claimed range (‘350, Pg. 2, right col. lines 110-121). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792